DETAILED ACTION
	Claims 1-14 are currently pending.  Claims 1-5, 8-12 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/11/2022 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.
Applicant’s election without traverse of silanization and breast implant in the reply filed on 08/11/2022 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.
Priority
	The instant application is a national stage entry of PCT/KR2018/008100, filed 07/18/2018, which claims priority to KR10-2017-0135862, filed 10/19/2017.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 04/16/2020 and 06/28/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (Cho, H., “Development and Characterization of Functional PDMA Modified with Itaconic Acid for Implantable Medical Instrument and Tissue Engineering,” Masters’s Thesis, Major in Bio Engineering, Department of Integrative Engineering, The Graduate School Chung-Ang University, pp. i-viii, 1-59 (August 2017), Applicant provided).
Regarding claim 1, the limitation of a composition comprising itaconic acid, for surface modification of a medical implant is met by the Cho teaching itaconic acid (2.2.1, second paragraph).
Regarding claim 3, the limitation of a medical implant, wherein at least a portion of a surface of the implant is bound to itaconic acid for surface modification is met by Cho teaching Implantable Medical Instrument modified with Itaconic acid (title).
Regarding claim 4, the limitation of wherein the at least a portion of the surface is silanized for the binding to the itaconic acid is met by Cho teaching PDMS modified (title).
Regarding claim 8 and 11, the limitation of wherein the medical implant comprises one or more material including silicone is met by Cho teaching silicone implant (page 4, last paragraph).
Regarding claims 10 and 12, the limitation of the water contact angle and fibrosis inhibition or inflammatory response are functional limitations.  Cho teaches the implant surface modified with itaconic acid, thus teaching the claimed structure which must inherently have the functional features.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogle (Hogle, Bryan P., et al., Ind. Eng. Chem. Res. 2002, 41, pgs. 2069-2073).
Regarding claim 1, the limitation of a composition comprising itaconic acid, for surface modification of a medical implant is met by Hogle teaching Itaconic Acid in Aqueous Solutions (title).   The limitation of “for surface modification of a medical implant” is intended use, therefore an aqueous solution containing itaconic acid meets the instant claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0086568.
Regarding claim 1, the limitation of a composition comprising itaconic acid for surface modified of a medical implant is met by the ‘568 patent teaching monomers include itaconic acid [0057], thus teaching itaconic acid which is capable of use for surface modification.
Regarding claim 2, the limitation of a composition further comprising gelatin [0084].  
Regarding claim 3, the limitation of wherein at least a portion of a surface of the implant is bound to itaconic acid for surface modification is met by the ‘568 publication teaching modification of the surface of polymeric materials with polymeric coatings (abstract).  The polymers are used in a variety of medical devices [0038].  Suitable monomers for use in the modification of the polymeric material surface include itaconic acid [0057].
Regarding claim 5, the limitation of wherein gelatin is additionally bound is met by the ‘568 publication teaching further modification to the silicone surface with gelatin-poly(ethylene oxide) hydrogels [0062].
Regarding claim 8, the limitation of wherein the medical implant comprises one or more material which include silicon is met by the ‘568 publication teaching silicone material ([0062], [0073]).
Regarding claim 9, the limitation for wherein the gelatin is crosslinked and bound to the surface of the implant through the itaconic acid is met by the ‘568 publication teaching crosslinked matrix of gelatin and poly(ethylene oxide) (claim 16)  wherein the silicone coated sheets and catheters are modified with attached gelatin polyethylene hydrogel (Example 3, [0062]), wherein acrylic acid and itaconic acid are both suitable monomers for use [0057].
Regarding claim 10, the limitation of wherein the water contact angle is between 20 degrees and 90 degrees is met by the ‘568 publication teaching contact angle being between 65 and 100 degrees when modified with acrylic acid (Figure 3) wherein acrylic acid and itaconic acid are both suitable monomers for use [0057].
Regarding claim 11, the limitation of wherein the medical implant is selected from a group which includes stents is met by the ‘568 publication teaching stents [0050].
Regarding claim 12, the limitation of wherein fibrosis inhibition or inflammatory response inhibition at an implantation site is increased when compared with the before surface modification is met by the ‘568 publication teaching surface modification with itaconic acid and gelatin polyethylene hydrogel (Example 3, [0062], [0057]), thus teaching the structure features of the medical device and therefore necessarily has the functional features.  
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables (itaconic acid surface modification with bound gelatin), anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example, itaconic acid additionally bound with gelatin on a medical implant) from within the prior art disclosure of the ‘568 publication, to arrive at the instantly claimed medical implant “yielding no more than one would have expected from such an arrangement”.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claim invention to use a combination of itaconic acid and gelatin in a composition to modify a medical implant because the ‘568 publication teaches it was known to use itaconic acid to modify a medical device used interchangeably with acrylic acid wherein acrylic acid and gelatin are specifically exemplified to modify a catheter, thus rending it obvious and an expectation of success to use itaconic acid in place of acrylic acid for modification of a medical device in combination with gelatin.
 Claim(s) 1-3, 5, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,866,113.
Regarding claim 1, the limitation of a composition comprising itaconic acid for surface modification of a medical implant is met by the ‘113 patent teaching a medical device having a surface graft matrix (abstract) wherein the surface grafting method include itaconic acid (column 6, lines 10-25), thus teaching a composition comprising itaconic acid which may be used for surface modification.
Regarding claim 2, the limitation of further comprising gelatin is met by the ‘113 patent teaching biomolecules can be coupled to the surface graft matrix which includes gelatin (column 4, lines 20-30, claim 15).
Regarding claim 3, the limitation of a medical implant wherein at least a portion of a surface of the implant is bound to itaconic acid for surface modification is met by the ‘113 patent teaching a medical device having a surface graft matrix (abstract) wherein the surface grafting method include itaconic acid (column 6, lines 10-25).
Regarding claim 5, the limitation of wherein gelatin is additionally bound is met by the ‘113 patent teaching biomolecules can be coupled to the surface graft matrix which includes gelatin (column 4, lines 20-30, claim 15).
Regarding claim 8, the limitation of wherein the medical implant comprises or more more materials selected form a group which include silicone is met by the ’113 patent teaching the substrates can be modified include silicone and polyurethanes (column 6, lines 38-50).
Regarding claims 10 and 12, the limitation of wherein a water contact angle is from 20 to 90 degrees and wherein fibrosis inhibition or inflammatory response inhibition at an implantation site Is increased when compared with the before surface modification is met by the ‘113 patent teaching the implant modified with itaconic acid and gelatin, thus teaching the structural limitations of the claim and therefore necessarily having the functional features. “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding claim 11, the limitation of wherein the medical implant is selected form the group including stents is met by the ‘113 patent teaching stents (column 4, lines 5-15) and soft tissue implants (column 6, lines 65-67).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables (itaconic acid surface modification with bound gelatin), anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example, itaconic acid additionally bound with gelatin on a medical implant) from within the prior art disclosure of the ‘113 patent, to arrive at the instantly claimed medical implant “yielding no more than one would have expected from such an arrangement”.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,866,113 as applied to claims 1-3, 5, 8 and 10-12 above, and further in view of Daniels (Daniels, A.U. Swiss Med Wkdly. 2012;142:W13614) and Rudy (Rudy, Alexander et al., Tribol Lett (Nov 2016) pgs. 1-11).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-3, 5, 8 and 10-12 are taught by the ‘113 patent.
  The ‘113 patent does not specifically teach wherein at least a portion of the surface is silanized for the binding to the itaconic acid (claim 4).
The ‘113 patent does not specifically teach the elected breast implant.
Daniels teaches silicone breast implant material (title).  PDMS is the most common polysiloxane.  PDMS is the basis for both breast implant silicone gel and the silicone rubber sac or shell which contains the gel (page 2, first column, first and second paragraph).  All current breast implants employ PDMS silicone rubber sac or shell, although in some designs the surface is modified chemically or coated to control leakage or enhance/prevent tissue adhesion. (page 3, second column, second paragraph).  
Ruby teaches surface attached hydrogel made from an entangled network of poly(acrylamide-acrylic acid) random copolymer chains that have been chemically bonded to the surface of polydimethylsiloxane.  Surface attachment is accomplished through chemical modification of the PDMS followed by subsequent reaction with acrylic acid moieties along the polymer backbone (abstract).  Silicones are taught as widely used in biomedical applications (page 1, second column, last paragraph).  Plasma was used to introduce functionalization on the surface with silanol groups that are reactive with the APTES silane agent (page 3, second column, third paragraph).  APTES functionalization of PDMS was performed immediately following plasma cleaning (page 3, column 2, last paragraph).  AAm-AAc was then reacted with the APTES treated PDMS (page 4, column 1, second paragraph) wherein coupling took place between the amine and carboxylic groups (page 5, second column, second paragraph, Figure 4).
 It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to form breast implants for the medical devices taught by the ‘113 patent because the ‘113 patent teaches the device may be soft tissue prothesis (column 6, lines 60-67) and Daniels teaches breast implants to be implants that are placed in the body to mimic natural breast tissue (page 3, first column, first paragraph), thus are soft tissue implants.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘113 patent teaches the substrate material to be formed of silicones and Danieles teaches silicone rubber sac forming the implant.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the surface grafted material as taught by the ‘113 patent to form breast implants as Daniels teaches the desire to prevent tissue adhesion and mimic breast tissue and the ‘113 patent teaches the grafting material to provide favorable tissue integration.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using silanization to bind the itaconic acid to the implant of the ‘113 patent as Ruby teaches that it is known to use silane to form functional groups onto a PDMS surface in order to attach acrylic acid polymers through the carboxyl group and the ‘113 patent teaches the device formed of silicone wherein the attachment of itaconic acid and acrylic acid to be used interchangeable to graft to the device surface, thus one of ordinary skill in the art would be aware of using silanization to modify silicone surface to graft additional polymers such as acrylic acid and itaconic acid for surface modification.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613